Citation Nr: 0211883	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-08 968	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

(The issues of entitlement to service connection for 
residuals of a cervical spine injury and entitlement to 
service connection for residuals of a left shoulder injury 
will be addressed in a subsequent Board decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active duty service from September 1992 to 
June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which (in part) denied service connection for residuals 
of a back injury, residuals of a cervical spine injury, 
residuals of a right shoulder injury, and residuals of a left 
shoulder injury.  A notice of disagreement was received in 
January 1999, a statement of the case was issued in March 
2000, and a substantive appeal was received in April 2000.  
The veteran testified at a hearing at an RO in April 2000.

The Board is undertaking additional development of the issue 
of entitlement to service connection for residuals of a 
cervical spine injury and residuals of a left shoulder injury 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development has been completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing this 
issue.


FINDING OF FACT

The veteran does not currently suffer from chronic low back 
disability or chronic right shoulder disability. 



CONCLUSION OF LAW

Low back disability and right shoulder disability were not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 
2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issues addressed in this 
decision.  These issues have been addressed in the rating 
decision, statement of the case, and supplemental statements 
of the case.  In these documents, the veteran has been 
furnished notice of the applicable laws and regulations 
regarding entitlement to service connection for residuals of 
a low back injury and residuals of a right shoulder injury.  
The Board notes that in a July 2001 letter, the RO advised 
the veteran of the provisions of VCAA, the types of evidence 
necessary and what evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, No. 01-997 (Vet. App. June 19, 
2002).

With regard to the assistance requirements of the new law, 
the Board observes that the veteran has been afforded a VA 
examination in May 2002, and the Board finds this examination 
to be adequate as to the issues addressed herein.  As the 
record shows that the veteran has been afforded a VA 
examination in connection with these claims, the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  See 66 Fed. Reg. 
45,631 (Aug. 29, 2001).  No additional pertinent evidence has 
been identified by the veteran.  Accordingly, the Board 
therefore finds that the record as it stands is adequate to 
allow for an equitable review of the issues addressed in this 
decision.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he suffers from residuals of a back 
injury and residuals of a right shoulder injury which are the 
result of an automobile accident which took place in January 
1995.  The veteran testified that he did not seek medical 
treatment for his injuries from the military and was instead 
treated by a private physician.  In support of this 
contention, he has submitted medical records from a private 
chiropractor which show that the veteran was examined in 
January 1995 in connection various injuries which the veteran 
related to an automobile accident that same month.  The 
reported impressions included thoracic spine sprain/strain 
and lumbar plexus disorder.

The service medical records corroborate the veteran's 
contention that he did not seek medical treatment for his 
injuries from the military.  Indeed, they are totally devoid 
of any report or clinical finding that he sought treatment 
for any of the injuries noted above.  However, the Board 
notes that on separation examination in March 1996, the 
veteran's spine, other musculoskeletal and upper extremities 
were clinically evaluated as normal.  This would suggest that 
any injuries suffered as the result of any accident some 
fourteen months before were acute in nature and had resolved 
by the time of the separation examination.  

A finding that the reported injuries resulted in no chronic 
residual disability is also supported by the findings on VA 
examination in May 2002.  The reported pertinent impressions 
were history of lumbosacral strain  and history of 
tendonitis, right shoulder.  

In order to grant service under any theory, there must be 
competent evidence of current disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  As the competent evidence 
of record fails to show that the veteran currently suffers 
from residuals of a back injury or residuals of a right 
shoulder injury, his claims for service connection for these 
disabilities must be denied.  The Board has considered the 
veteran's contentions regarding the etiology of his claimed 
residuals of a back injury and residuals of a right shoulder 
injury.  However, as a layman, he is not qualified or 
competent to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In other words, the finding of the trained 
medical examiner that there are current no low back or right 
shoulder disabilities is determinative in this case since 
those findings are supported by the other competent evidence 
which suggests that any accident-related injuries to the low 
back and/or right shoulder resolved without leaving residual 
disability. 

The Board has also considered the doctrine of reasonable 
doubt with regard to these issues.  However, the record does 
not provide an approximate balance of negative and positive 
evidence on the merits which would warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of a low back 
injury is not warranted.  Entitlement to service connection 
for residuals of a right shoulder injury is not warranted.  
To this extent, the appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps 
you can take if you disagree with our decision.  We are in 
the process of updating the form to reflect changes in the 
law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

